Order entered October 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00571-CV

   VISTA FORRENT, LLC AND 3019 SOUTH BOULEVARD, DALLAS,
                      TEXAS, Appellants

                                        V.

                     CITY OF DALLAS, TEXAS, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-05159

                                     ORDER

      On August 31, 2021, after being informed the parties were engaged in

settlement negotiations, we granted appellants’ motion for extension of time to file

their brief and ordered them to file their brief, a motion to dismiss the appeal, or

status report no later than September 30, 2021. To date, appellants have not

complied or otherwise communicated with the Court. Accordingly, we ORDER

appellants to file their brief, motion to dismiss, or status report no later than

October 26, 2021. Because this is an accelerated appeal and the brief was first due
August 30, 2021, we caution appellants that failure to comply may result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE